Per Curiam.

The question presented is whether the action of the trial court in granting a new trial amounted to an abuse of discretion. Since the journal entry of the trial court granting the new trial does not disclose on what ground or grounds the motion was allowed, and an examination of the record fails to disclose an abuse of discretion on the part of the trial court, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Stewart, Tart, Matthias, and Hart, JJ., concur.
Middleton, J., not participating.